 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEY ALVAREZ,                                      No. 1:19-cv-00003-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14    SILVA, et al.,                                     PLAINTIFF’S MOTION FOR SUMMARY
                                                         JUDGMENT
15                       Defendants.
                                                         (Doc. No. 31)
16

17

18          Plaintiff Joey Alvarez is appearing pro se and in forma pauperis in this civil rights action
19   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On November 5, 2019, the assigned magistrate judge issued findings and
22   recommendations recommending that plaintiff’s motion for summary judgment (Doc. No. 30)
23   filed on October 30, 2019 be denied. (Doc. No. 31.) Specifically, the magistrate judge found that
24   plaintiff’s motion “is wholly defective in that [he] . . . simply filed a single page requesting
25   summary judgment” and that he therefore did not carry his burden, as the party moving for

26   summary judgment. (Id. at 2.) The findings and recommendations were served on plaintiff and

27   contained notice that objections were to be filed within fourteen (14) days after service. (Id. at 3.)

28   No objections have been filed and the time in which to do so has now passed.
                                                         1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly,

 5          1.      The findings and recommendations issued on November 5, 2019 (Doc. No. 31) are

 6                  adopted; and

 7          2.      Plaintiff’s motion for summary judgment filed on October 30, 2019 (Doc. No. 30)

 8                  is denied.

 9
     IT IS SO ORDERED.
10
        Dated:     January 12, 2020
11                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
